Citation Nr: 1610583	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, surgery, left foot (left foot disability).

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1983.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in November 2015.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2009 rating decision that denied the Veteran's petition to reopen a claim of service connection for a left foot disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the November 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left foot disability.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a left foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a left foot disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In May 1984, the Veteran filed a claim for a right knee injury and a left foot disability.  An August 1984 rating decision granted the Veteran's right knee claim, but denied his left foot claim.  The claim was denied on the grounds that the Veteran's left foot disability existed prior to service, and that the surgery performed during service was remedial in nature and there was no evidence of aggravation.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

In July 1990, the Veteran filed an increased rating claim for the right knee, and a petition to reopen his left foot disability.  It appears the RO did not take action on the petition to reopen, as contemporaneous records show development was only requested on the Veteran's right knee claim.  

Nevertheless, in July 2009, the Veteran filed a petition to reopen his claim for a left foot disability.  In a November 2009 rating decision, the AOJ denied the Veteran's petition on the grounds that the Veteran did not submit any new and material evidence that could substantiate his claim.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that if a Veteran's claim for service connection is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (Fed. Cir. 2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (Fed. Cir. 2008).  The subsequent adjudication denying the claim subsumes any such prior pending claim.  Williams, 521 F.3d. at 1350-51; Cogburn v. Shinseki, 24 Vet. App. 205, 210-13 (2010).  Therefore, if the Veteran's July 1990 petition to reopen had been pending, it was subsumed by the November 2009 final denial.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claim for a left foot disability in September 2011.  A November 2011 rating decision denied the Veteran's petition on the grounds that although recent VA medical records showed the Veteran complained of left foot pain, the evidence was cumulative in nature and did not raise a reasonable possibility of substantiating his claim for service connection.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The evidence of record at the time of the November 2009 rating decision included service treatment records and an unrelated October 2009 VA examination report pertaining to the Veteran's service-connected right knee disability.  The petition was denied on the grounds that the evidence indicated the Veteran's left foot disability existed prior to service and that the Veteran had not submitted new and material evidence to warrant reopening of his claim.

Since the November 2009 rating decision, evidence added to the record includes inter alia VA treatment records showing he received care for a left foot disability, and a March 2012 NOD in which he asserted that his current left foot disability was related to service.  Additionally, a February 2014 VA Form 646 stated that a VA doctor told the Veteran his current left foot disability was related to his in-service surgery, but that the doctor would not put that statement in writing.  

This evidence is new, as it was received by VA after the issuance of the November 2009 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current nature of the Veteran's left foot disability and its relationship to the Veteran's military service.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a left foot disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a left foot disability is warranted; to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a left foot disability, which he attributes to military service, to include a surgery performed in January 1981.

The Veteran's service treatment records (STRs) show that on a November 1977 preliminary physical review, the Veteran denied foot trouble and deformity or loss of any extremity.  Additionally, his June 1978 entrance examination report and report of medical history indicated no foot or lower extremity problems or defects.  

In July 1978, the Veteran complained of arch pain for the past week from marching and running.  Fallen arches were noted, and the Veteran was diagnosed with bilateral pes planus.  According to a May 1980 STR, the Veteran complained that his left foot hurt after he twisted it stepping into a gopher hole.  At this time the Veteran reported he had "an extra bone" in his foot.  A subsequent May 1980 STR indicates the Veteran was provided a foot exam, which showed his foot was tender over the navicular prominence.  In June 1980, the Veteran reported that he experienced foot pain at age 12 or 13, and that following x-rays he was told he had an accessory navicular.  The Veteran reported recurrent pain and trouble fitting shoes.  Further, the Veteran stated that just prior to his May 1980 accident he had experienced increased and "almost constant" pain.  The clinician stated that given the Veteran's pes planus diagnosis and the clinician's suspicion the posterior tibial tendon was inserted into the accessory navicular, he diagnosed the Veteran with tendonitis.  Subsequent records in September and October 1980 show the Veteran was placed on profile for left foot pain and was prohibited from running and excess standing or walking.  

The STRs indicate that in January 1981, the Veteran underwent surgery for the left foot at the US Air Force Hospital at F. E. Warren Air Force Base in Wyoming.  The procedure entailed excision of the accessory navicular, trimming of the main navicular bone, and transposition of the posterior tibial tendon.  The Veteran was hospitalized for 7 days, after which he was placed on convalescent leave from February 3, 1981 to February 11, 1981.  A February 12, 1981 postop review notes that the Veteran was placed on profile until April 8, 1981, which called for nothing involving the use of the left lower leg.  

By May 1981, the Veteran was reported to be doing very well.  His scar was well healed, though he was noted to be "3+ tender" in the midportion of the foot.  Moreover, the Veteran was reported to have full range of motion of the ankle in all directions, and in weight-bearing had "pretty good" arch.  A July 1981 STR indicated the Veteran remained on profile due to status post-surgery, and was prohibited from running; walking or standing for more than a few minutes were also precluded.  A June 1982 x-ray showed no significant radiographic abnormalities and "good result" from the excision of the accessory navicular, but a contemporaneous record noted the Veteran had inadequate transverse arch in the left foot.  The Veteran's STRs contain no separation examination.

Medical treatise evidence suggests that accessory navicular is a congenital defect.  See, e.g. Adrianne Offenbecker, et al., Accessory navicular: A heritable accessory bone of the human foot, 22 INT. J. OSTEOARCHAEOLOGY, 158-167 (2012); see also ACCESSORY NAVICULAR, https://www.hss.edu/condition-list_accessory-navicular.asp (last visited Feb. 12, 2012).  

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

"Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and / or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In this case, the in-service complaints and treatment for foot problems, to include the January 1981 surgery, are documented in the Veteran's STRs.  The Veteran's post-service treatment records indicate he has received treatment for left foot conditions, including high forefoot varus with plantar flexion / hypermobile 1st ray with pronated gait.  See September 2011 podiatry note.  Additionally, in a February 2014 VA Form 646, the Veteran's representative reported that a VA doctor told the Veteran his current foot problems were related to his in-service surgery.  See also Hearing Transcript, pg. 14.  Therefore, because the record is lacking sufficient competent medical evidence as to whether any current left foot disability preexisted service and was caused or aggravated by service, the Veteran should be afforded a VA examination.

Lastly, it appears there may be outstanding medical evidence pertinent to the Veteran's appeal.  Specifically, an April 2011 addendum note from the Clarksville VA Community Based Outpatient Clinic refers to a future appointment with podiatry based on x-rays performed in April 2011.  Although the Veteran was seen by podiatry in July 2011, the referenced April 2011 x-rays do not appear in the medical records.  Thus, any outstanding VA medical records pertaining to the Veteran's left foot disability, to include x-rays performed in April 2011, should be associated with the record.  Moreover, during the November 2015 hearing, the Veteran's representative asserted that the Veteran's separation examination report was absent from his STRs, and that the Veteran may have been examined prior to discharge.  See Hearing Transcript, pp. 4-5, 15.  Accordingly, on remand, the AOJ must attempt to identify and obtain any outstanding medical records from the Veteran's service, to include any existing separation examination report and any inpatient or outpatient records relating to the Veteran's left foot surgery.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for conditions related to his left foot disability.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's claimed left foot disability, including any x-rays or MRIs thereof, should be obtained.  All records received should be associated with the claims file.

3.  Obtain any outstanding service treatment records from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), the Records Management Center (RMC), or the Air Force Hospital at F. E. Warren Air Force Base in Wyoming, as well as any other appropriate repository.

All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the electronic file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

Following examination of the Veteran and review of his pertinent medical history and lay statements - including the March 2012 Notice of Disagreement, June 2013 VA Form 9, and November 2015 hearing testimony - the examiner should provide an opinion on the following:

a)  Identify any left foot disability present from September 2011.

b)  State whether each diagnosed left foot disability is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional left foot disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease *WAS NOT* aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f)  Is it at least as likely as not (a probability of 50 percent or greater) that other current left foot disabilities began in or are related to active service.  Please provide a complete explanation for the opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


